DETAILED ACTION
This correspondence is in response to the communications received June 11, 2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Claim to Figure Comparison
	It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    747
    1252
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 1 and 5, a fabricating method of a dielectric film layer, comprising:

a step S10 of providing a substrate (not shown) and depositing a layer of SiNx (104) on a first capacitor electrode (101) on the substrate to form a silicon nitride layer (as shown in both figures); 

a step S20 of depositing a layer of SiOx on the silicon nitride layer to form a silicon oxide layer (105 on 102), wherein the silicon nitride layer and the silicon oxide layer together constitute a dielectric layer (102); and

a step S30 of forming a second capacitor electrode (103) on the dielectric layer (103 on 102), wherein a ratio of SiNx in the dielectric layer increases along a scanning direction of data 


    PNG
    media_image2.png
    474
    795
    media_image2.png
    Greyscale

Regarding claim 10, Applicant discloses in Fig. 1, a fabricating method of a dielectric film layer, comprising:

a step S10 of providing a substrate (not shown) and depositing a layer of SiNx (104) on a first capacitor electrode (101) on the substrate to form a silicon nitride layer (layer 104 shown); 



a step S30 of forming a second capacitor electrode (103) on the dielectric layer (103 on 102), 

wherein a ratio of SiNx in the dielectric layer increases along a first direction and a second direction, and a ratio of SiOx in the dielectric layer decreases along the first direction and the second direction (as shown by the graded forms of the layers silicon oxide 104 and silicon nitride 105), 

wherein the second direction is vertical to the first direction (102 has more nitrogen in a material composition ratio as the position advances vertically and as the position advances horizontally from left to right, where the second direction is vertical and the first direction is horizontal).







REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The method of making and structure of a display with capacitor dielectric films as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art of Shimoshikiryoh et al. (US 2006/0017675) discloses in ¶ 0038, “When the voltage waveforms of each subsidiary capacity wire 24a are different according to the distance from the input point, the potentials of each subsidiary capacity wire 24a vary depending upon timing when the gate of TFT is turned OFF.  This becomes the cause of the occurrence of uneven luminance appearing in a lateral streak”.  However, the particular solution to this problem as claimed by Applicant where pixel positions farther from the input voltage are provided with capacitors which have differing ratios of silicon oxide to silicon nitride as the positions advance away from the source voltage along two directions.  See Applicant’s Fig. 5 as annotated by Examiner, above.

For claims 10 and 19, the prior art of Lin et al. (US 6,171,978) discloses a capacitor arrangement which has a ratio of material difference over the depth (vertical) direction, where the material composition transitions between a silicon oxide that is closer to the lower capacitor electrode, and as the position is advanced upwardly, there becomes a higher ratio of nitrogen to the dielectric material as the position nears the upper capacitor electrode, see column 3, lines 19-34.  What is lacking in the prior art is the ratio composition of nitrogen is varied in two directions 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893